Allowable Subject Matter
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1, 4, 6-10, 13, 15-19, 22 and 24-33 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
The prior art is silent in teaching wherein arranging a plurality of e- commerce images within an image display section of a graphical user interface comprising:(a) receiving, by a computer, a plurality of e-commerce images, each e- commerce image associated with an e-commerce item, wherein the plurality of e-commerce images comprises at least one e-commerce image associated with a Not Acceptable for First Order tag, and arranging, by the computer, a plurality of sequences of e-commerce images, wherein every arranged sequence simultaneously comprises: (i) a unique sequence of e- commerce images; and (ii) the at least one e-commerce image associated with a Not Acceptable for First Order tag is not at the beginning of any sequence; (b) assigning, by the computer, a sequential image order to each e-commerce image within every sequence; (c) determining, by the computer, (i) an amount of image clicks associated with each e-commerce  image within a click period of time and (ii) an amount of item sales associated with each sequence for a sale period ; and (d) automatically reassigning, by the computer, the sequential image order the automatic reassigning comprising: (i) initially reassigning an e-commerce image with a highest amount of image clicks within the click period of time to the beginning of the sequence; and (ii) then reassigning the initial reassignment until simultaneously both (A) the at least one e-commerce image identifier associated with a Not Acceptable for First Order tag is not at the start of the sequence; and (B) .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.